Title: From Benjamin Franklin to Deborah Franklin, 3 October 1770
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Oct. 3. 1770
I received your kind Letter of Aug. 16. which gave me a great deal of Satisfaction. I am glad your little Grandson recovered so soon of his Illness, as I see you are quite in Love with him, and your Happiness wrapt up in his; since your whole long Letter is made up of the History of his pretty Actions. It was very prudently done of you not to interfere when his Mother thought fit to correct him; which pleases me the more, as I feared, from your Fondness of him, that he would be too much humoured, and perhaps spoiled. There is a Story of two little Boys in the Street; one was crying bitterly; the other came to him to ask what was the Matter? I have been, says he, for a pennyworth of Vinegar, and I have broke the Glass and spilt the Vinegar, and my Mother will whip me. No, she won’t whip you says the other. Indeed she will, says he. What, says the other, have you then got ne’er a Grandmother?
I am sorry I did not send one of my Books to Mr. Rhodes, since he was desirous of seeing it. My Love to him, and to all enquiring Friends. Mrs. West was here to day, and desired me to mention her Love to you. Mr. Strahan and Family are all well, always enquire how you all do, and send their Love. Mrs Stevenson is at present in the Country. But Polly sends her Love to you and Mrs Bache and the young Gentleman. My Love to all. I am, a[s ever,] Your affectionate Husband
B Franklin
 
Addressed: To / Mrs Franklin / at / Philadelphia / viâ New York / per Packet / B Free Franklin
